Citation Nr: 1201409	
Decision Date: 01/13/12    Archive Date: 01/20/12

DOCKET NO.  09-42 918	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to nonservice-connected death pension benefits. 


ATTORNEY FOR THE BOARD

J. N. Moats, Counsel


INTRODUCTION

The Veteran had active duty service from October 1964 to April 1966.  He died in April 2007.  The appellant in this case is seeking Department of Veterans Affairs (VA) benefits as the Veteran's widow.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 determination by a VA Regional Office (RO).  A notice of disagreement was received in July 2008.  A statement of the case with respect to the issue of entitlement to service connection for the cause of the Veteran's death was issued in September 2009, and a substantive appeal was received in November 2009.  In her substantive appeal, the appellant requested a Board hearing at the local RO, which was scheduled in May 2011.  However, the appellant failed to appear and has not filed a motion requesting a new hearing.    

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

The appellant is seeking service connection for the cause of the Veteran's death.  In an October 2008 authorization, the appellant stated that the Veteran underwent emergency heart surgeries in April 2007 at the VA Medical Center (VAMC) in Gainesville, Florida.  She indicated that these records were pertinent to her claim.  Moreover, the Veteran's death certificate also refers to two surgeries that took place at the VAMC in April 2007, which were done immediately prior to his death.  Unfortunately, although in the statement of the case the RO indicated that it had reviewed treatment records from June 2006 to October 2007, the claims file only includes records from June 2006 to January 2007 and from May 2007 to October 2007.  In other words, there were no records pertaining to the April 2007 surgeries.  Moreover, the Virtual VA paperless claims processing system (Virtual VA) also does not currently include these records.  Accordingly, as VA medical records are constructively of record and must be obtained, the RO should associate the Veteran's VA treatment records from January 2007 to May 2007 with the Veteran's record.  See 38 C.F.R. § 3.159; Bell v. Derwinski, 2 Vet. App. 611 (1992).   

Moreover, service treatment records showed that in an April 1966 medical history prior to discharge, the Veteran reported experiencing palpitation or pounding heart.  The Veteran's certificate of death list coronary artery disease as a significant contributing factor to the Veteran's death.  Thus, in light of the complaint in service, the Board finds that the claims file should be sent to a VA medical examiner for an opinion as to whether the Veteran's death is etiologically related to service.  

Lastly, the appellant's July 2008 notice of disagreement also expresses the desire to appeal the denial of death pension benefits pursuant to 38 C.F.R. § 20.201.  At that time, she also submitted a current Eligibility Verification Report, a copy of which is in the Veteran's Virtual VA record.  Nevertheless, review of the claims file as well as Virtual VA shows that the RO has not issued a statement of the case with respect to this issue.  The United States Court of Appeals for Veterans Claims has held that, where the record contains a notice of disagreement as to an issue, but no statement of the case, the issue must be remanded to the RO to issue a statement of the case, and to provide the veteran an opportunity to perfect the appeal.  Manlincon v. West, 12 Vet.App. 238 (1999).

Accordingly, the case is REMANDED for the following actions:

1.  The RO should associate the Veteran's VA treatment records from January 2007 to May 2007 with the Veteran's record.  
 
2.  After completion of the above, the claims file should be sent to an appropriate VA medical doctor for a medical opinion.  After reviewing the claims file, the examiner should offer an opinion as to whether the Veteran's death was at least as likely as not (a 50 percent or greater degree of probability) related to service.  The examiner should provide a detailed rational for all opinions expressed.  

3.  In the interest of avoiding future remand, the RO should then review the examination report to ensure that the above question has been clearly answered and a rationale furnished for all opinions.  If not, appropriate action should be taken to remedy any such deficiencies in the examination report. 

4.  With regard to the death pension benefits issue, the RO should take appropriate action pursuant to 38 C.F.R. § 19.26, to include furnishing the appellant with an appropriate statement of the case.  The appellant should be advised of the need to file a timely substantive appeal if the appellant desires to complete an appeal as to this issue.

5.  The issue of service connection for the cause of the Veteran's death should be readjudicated.  If the benefit sought on appeal is not granted, the appellant should be provided with a supplemental statement of the case and afforded the appropriate opportunity to respond thereto.  Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).


